Dear Mr. Butler:
You have requested an opinion from our office as it relates to Opinion Number 78-570 pertaining to leave transfer and earnings of employees of local school boards that are employed at a college or university. You inquire as to whether Opinion Number 78-570 is still the opinion of this office. Specifically, the issue addressed in Opinion Number 78-570 is the following:
             Is it legally mandatory that an employee who was/is in an instructional capacity (teacher) in the public school system, who have (sic) worked "Y" number of years and goes to a college or university in an instructional capacity (Teacher), for the college or university to grant credit and maintain accumulation of leave based on years at public school system plus whatever years at the college or university?
The author of this opinion stated that universities are not required by law to grant credit and maintain leave accumulation based on the number of years an employee has worked within the public school system. Please see Opinion Number 78-570 for details.
A review of the revised statutes, jurisprudence, and Attorney General's Opinions indicates that Opinion Number 78-570 is still the opinion of this office. I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Very truly yours,
                          Richard P. Ieyoub Attorney General
                          By: Beth Conrad Langston Assistant Attorney General